DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/21 has been entered.
 
Drawings
The drawings were received on 9/28/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-5, 9-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerrassi et al. (2011/0215177) in view of Carpenter et al. (10,054,094).
Regarding claims 1, 14 and 15, Guerrassi et al. shows a fuel injector (1) for a compression ignited engine comprising an injector nozzle (7) with a nozzle body having an internal sack (19) and a plurality of spray holes (31, 17, 33) distributed around the sack and each spray hole having a hole entry in the sack  and a hole exit on the outside of the nozzle body (fig 4, 5), wherein at least one of said spray holes has both a hole entry and  a hole exit each having a cross-section that is elliptical in shape and noncircular  ([0020] and claim 8) with the cross section of the hole entry being larger than  the cross-section of the hole exit of the at least one spray hole (fig 3), wherein the cross-sections of the hole entry and the hole exit of the at least one spray hole are concentric as seen in a direction of a center axis of the at least one spray hole intersecting said cross-sections of the hole entry and hole exit (fig 3), 
 but fails to disclose that  wherein the major axis and minor axis of the hole exit cross-section ellipse of the at least one spray  hole are turned around said center axis of the spray hole with respect to the major-axis and minor-axis of the hole entry cross-section ellipse of the at least one  spray hole, 
However, Carpenter et al. teaches a fuel injection hole fig 7), that includes a hole entry of the spray hole (730) having a cross-section being elliptical  (fig 7) and larger than (fig 7) the cross-section of said hole exit of the spray hole, wherein the cross-sections of the hole entry and the hole exit of the spray hole are concentric as seen in the direction of a center axis of the spray hole intersecting said cross-sections (fig 7), 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to spiral that elliptical major axis of the outlet holes of Guerrassi et al. in order to change the flow velocity and reduce droplet size as taught by Carpenter et al. (col 8, lines 62-65).
The examiner notes that the above combination is fully capable of performing the function; “wherein such configuration of the at least one spray hole imparts a secondary velocity vector in a stream of fuel passing there through to thereby create mixing of the fuel with air upon exit from the hole exit of the at least one spray hole, such that mixing of fuel with air occurs in said stream of fuel prior to or irrespective of any impingement of said stream of fuel with a stream of fuel from another spray hole of the plurality of spray holes”.
Regarding claim 3, the above combination fails to disclose wherein the minor-axis of the cross-section ellipse of the entry hole of the at least one spray hole is in the range of 0.05-0.5 mm or the range of 0.1-0.3 mm.  
However, Carpenter et al teaches that the minor-axis of the cross-section ellipse of the entry hole of each of said plurality of spray holes is in the range of 0.05-0.5 mm or the range of 0.1-0.3 mm (col 9, lines 10-17).

Regarding claim 4, wherein the cross-section of a body of the at least one spray hole  decreases continuously from the hole entry to the hole exit (fig 3, Guerrassi).
Regarding claim 11, wherein the major-axis and the minor-axis of the hole entry cross-section of the at least one spray hole are flush with the major-axis and minor-axis, respectively, of the hole exit cross-section of the at least one spray hole (fig 3).  
Regarding claim 13,  wherein said axes of the hole exit cross-section of the at least one spray hole is  turned by - 90° to 90° or -30° to 30° or 30° to 90° with respect to said axes of the hole entry cross-section of the at least one spray hole (fig 7 Carpenter).
Regarding claims 14 and 15, the fuel injector of Schneider et al as modified above is used in a compression ignited engine on a motor vehicle.
Regarding claims 5, 9 and 10, Guerrassi et al as modified above fails to specifically disclose that the K factors according the claimed formula is between 2 and 15.
However, the examiner notes that the length of the fuel hole is a results effective variable. The longer the nozzle the more uniform the flow of fuel through the nozzle will be and vice versa.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to choose a length of the nozzle hole to make the K values between 2 and 15, since it has been held that discovering an optimal range 
Regarding claims 9 and 10, a K value between 2 and 15 is positive and > 0.5.  

Regarding claim 16, the elliptical cross sections of the respective hole entry and hole exit are defined by the claimed equation as the claimed equation is the standard equation for an ellipse.
Regarding claim 17,  the minor-axis of the ellipse of the hole entry of the at least one spray hole is directed along the circumference of the sack towards adjacent spray holes of the plurality of spray holes (no matter which way the minor axis is angled, it is directed along a circumference towards adjacent spray holes in figure 5 of Guerrassi).
Regarding claim 18,  comprising at least two spray holes located adjacent to each other on the circumference of said sack (fig 4, 5 Guerrassi), wherein each of said at least two spray holes respectively has both a hole entry and a hole exit each having a cross-section that is elliptical in shape and noncircular (fig 3-5), with the cross-section of the hole entry being larger than the cross-section of the hole exit of the spray hole (fig 3), wherein the cross-sections of the hole entry and the hole exit are concentric as seen in a direction of a center axis of the spray hole intersecting said cross-sections of the hole entry and hole exit (fig 3), and wherein a major-axis and a minor-axis of the hole exit cross-section ellipse are turned around said center axis of the spray hole with respect to a major-axis and a minor-axis of the hole entry cross-section ellipse of the spray hole (carpenter).

Regarding claim 19,  The examiner notes that the above combination is fully capable of performing the function; “wherein such configuration of the at least one spray hole imparts a secondary velocity vector in a stream of fuel passing there through to thereby create mixing of the fuel with air upon exit from the hole exit of the at least one spray hole, where the air is interspersed into the fuel and separates individual fuel droplets from each other due to displacement by the air”.

Response to Arguments
Applicant’s arguments with respect to the pending claim have been considered but are moot in view of the new grounds of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        11/8/2021